DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and  14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al., U.S. Publication Number 20180314349.
Regarding claims 1, and 14, Jiang et al., discloses a capacitive wireless charging systems with features of the claimed invention including a flexible printed circuit substrate (see, for example, paragraph 0064) with capacitor electrodes (elements 24 and 42, see paragraph 0064, or 0066)m along with a polymer (see paragraph 0068), and adhesive layers (see paragraph 0064).

Claims 1-3, 6-8, 11, 13-15, 17-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al., U.S. Publication Number 20100182257.
Regarding claims 1, 11, and 14-15, Kang et al., discloses a touch screen panel with features of the claimed invention including a substrate (element 10), laid with sensing patterns (elements 12 and 14 which include capacitor electrodes, sec, for example, paragraph GOS5), a polymer material (element 19, see, for example, paragraph 0056), covering the sensing pattern, and an adhesive layer (element 18) configured to adhere the polymer material layer to the substrate.
Regarding claim 2, the adhesive layer covers of the polymer material layer.
Regarding claim 3, a first surface of the polymer material layer does not contact the substrate.
Regarding claim 6, there is a metal pattern layer (element 15}.
Regarding claims 7, 18, the polymer material layer can be repeatedly attachable and detachable with the substrate vie the adhesive layer, and the polymer material layer further covers on all space of sensing pattern.
Regarding claims 8, 19 there is a plurality of sensing patterns corresponding with traces.
Regarding claims 13, and 17, the electrodes are at the same layer.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4, 12 and 16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of respectively claims 1, 10 and  12 of prior U.S. Patent No. 10,921,199. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

At least claims 1-3, 5-11, 14-15, and 18-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-13, and 15-17- of U.S. Patent No. 10,921,199. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented case teaches all limitations of the current claims plus more.
Specifically:
	Claims 1-3 are rejected over respectively claims 1-3, of the patented cases.
	Claims 5-10 are rejected over respectively claims 4-9, of the patented cases.
	Claim 11, is rejected over claim 10, of the patented cases.
	Claims 14-15, are rejected over respectively claims 12-13, of the patented cases.
	Claim 18, is rejected over claim 15, of the patented cases.
	Claim 19, is rejected over claim 16, of the patented cases.
	Claim 20, is rejected over claim 17, of the patented cases.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, September 27, 2022